MEMORANDUM **
Mehendra Narayan Chand Peddy, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998), and we deny the petition.
Substantial evidence supports the IJ’s conclusion that the single robbery and minor injuries that Peddy suffered in Fiji did not rise to the level of persecution. See id. at 967-69. Further, substantial evidence supports the IJ’s conclusion that Peddy does not have a well-founded fear of future persecution, because he failed to demonstrate the requisite individualized risk of persecution. See id. at 970-71. Accordingly, Peddy’s asylum claim fails.
Because Peddy failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See id. at 971.
Finally, because Peddy has not shown that it is more likely than not that he will be tortured if he returned to Fiji, substantial evidence supports the IJ’s denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.